PER CURIAM.
The attorneys for appellee have filed a motion to affirm the judgment of the trial court and, upon consideration, it is
Ordered that the said motion be and the ■same is hereby stricken. Rule 3.9, Florida Appellate Rules, 31 F.S.A., as amended, effective July 1, 1958.
It appearing that the appellant has failed to prosecute the appeal in this cause in accordance with the provisions of the Florida Appellate Rules, it is, upon consideration,
Ordered by the Court sua sponte that the appeal in this cause be and the same is hereby dismissed.